Citation Nr: 1757891	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure.

4.  Entitlement to service connection for a non-ischemic cardiovascular condition, including as due to herbicide exposure.

5.  Entitlement to service connection for sarcoidosis, including as due to herbicide exposure. 

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for a left knee condition.    

8.  Entitlement to service connection for pes planus.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to March 1971, and from January 1991 to March 1991.  He also had service in the Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for sarcoidosis, a right knee condition, left knee condition, and pes planus are each being REMANDED to the Agency of Original Jurisdiction for additional development.  The remaining claims are addressed below.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, diagnosed as Other Specified Trauma or Stressor Related Disorder, is due to his military service.

2.  The most probative evidence shows that the Veteran does not have a current diagnosis of PTSD, nor does he meet the applicable criteria for a diagnosis of such.

3.  At no time during the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease or a non-ischemic cardiovascular condition.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric condition, other than PTSD, diagnosed as other specified trauma or stressor related disorder, have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for a non-ischemic cardiovascular condition are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

For PTSD claims, a diagnosis must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5). See 38 C.F.R. § 4.125 (2017).  In certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304 (f) (3).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature," and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C. § 1154 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired psychiatric disorder, other than PTSD

The Veteran asserts that he developed a psychiatric disorder other than PTSD as a result of his military service.  In multiple consistent statements to VA, as well as during his January 2017 testimony, the Veteran described an incident in Vietnam in which he was in an airplane that had to land at night during an enemy attack.  After the plane landed, the Veteran was told to run to a bunker, without a weapon, and was unable to sleep due to the attack and his uncertainty as to whether he would survive it.  He also described running patrols and seeing corpses, in addition to injured fellow soldiers. 

In April 2014, the Veteran underwent a VA PTSD examination.  Following a review of the Veteran's file and an in-person examination, the VA psychologist found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5.  However, the Veteran did have a diagnosis of Other Specified Trauma or Stressor Related Disorder (OSTRD), based on two reported in-service stressors.  She noted that the symptoms were not severe enough to interfere with the Veteran's occupational and social functioning or to require continuous medication.  

The psychologist was asked to opine as to whether any currently-diagnosed psychiatric condition, at least as likely as not, had its onset in, was caused by, or was related to the Veteran's military service.  She was asked to specifically state whether or not his claimed stressor was related to a fear of hostile military or terrorist activity.  In response, the psychologist determined that it was at least as likely as not that the Veteran's OSTRD was related to his military service.  In support of this conclusion, she noted that the Veteran's reported stressor regarding an enemy attack was related to fear of hostile military activity.  Although his diagnosis represented findings of some symptoms of PTSD, they were not enough to warrant a full diagnosis.

Based on this examination, the Board finds that service connection is warranted for an acquired psychiatric condition, other than PTSD.  The VA psychologist rendered a well-reasoned opinion based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  She determined that the Veteran's reported stressor was adequate to support his mental health diagnosis.  The Board finds that the Veteran's statements regarding his experiences in service are consistent with the places, types, and circumstances of his military service pursuant to 38 C.F.R. § 3.304(f)(3). In particular, the Veteran's service personnel records indicate that he served in Vietnam and his military occupation specialty was chemical equipment repairman.  Accordingly, and as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient to establish the occurrence of the claimed in-service stressor.  As a result, the Board finds that service connection is warranted.  

PTSD

The Veteran also seeks service connection for PTSD, based on his in-service experiences serving in Vietnam, detailed above.

As noted above, in April 2014, the Veteran underwent a VA PTSD examination.  At that time, the VA psychologist determined that the Veteran did not have a diagnosis of PTSD that met DSM-5 diagnostic criteria.  The VA psychologist supported her conclusion by explaining which PTSD criteria were met, and which were not.  In addition, she diagnosed the Veteran with OSTRD based on his experiences.  The Board affords much probative weight to this opinion, as the psychologist's conclusion is well-supported by the record and fully explained.  See Nieves, supra; Stefl, supra.  

In February 2015, the Veteran underwent a PTSD examination and psychosocial assessment with a private psychologist.  At that time, the psychologist diagnosed PTSD which she determined to be of a military service origin.  However, she failed to provide a rationale for this conclusion, and did not discuss whether the Veteran's reported stressor was adequate to support a PTSD diagnosis, as per 38 C.F.R. 
§ 3.304 (f) (3).  Therefore, the Board assigns no probative weight to this opinion.  Id. 

Thus, the only probative opinion of record explicitly found that the Veteran did not have a diagnosis of PTSD.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (2012). In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  Thus, the Veteran's claim for PTSD must be denied.

The Board is aware that, in bringing his claim, the Veteran alleges that he meets the diagnostic criteria for PTSD based on his military experience.  However, he is not qualified to render a medical opinion about the etiology of a psychiatric disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Unlike disabilities that may be observable as to their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation, and psychiatric diagnoses are generally the province of medical professionals.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose PTSD.

After careful consideration of the lay and medical evidence of record, the Board finds that the most probative evidence is against a grant of service connection for PTSD.  38 C.F.R. § 3.303 (2017).  In reaching such a conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.

Ischemic heart disease and a non-ischemic cardiovascular condition

The Veteran seeks entitlement to service connection for both ischemic heart disease and a non-ischemic cardiovascular condition.  He asserts that he developed such disabilities due to his exposure to herbicide agents while serving in the Republic of Vietnam.  After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims. 

In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303; see also Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer, supra (noting that service connection presupposes a current diagnosis of the claimed disability).
With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed heart condition or disability of any kind.  The Veteran testified in January 2017 that he took multiple medications, some presumably for heart problems; however, a review of his VA treatment records show that he was prescribed medication for gout; nerve pain; a sedative; a non-steroidal anti-inflammatory drug; vitamins; an anti-histamine; prednisone; and a cholesterol drug.   

The only evidence in the claims file supporting the existence of a heart disability are the Veteran's own statements.  The Board emphasizes that the diagnosis of the heart disease in question is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)), the specific matter on which this claim turns-the diagnosis of ischemic heart disease or a non-ischemic heart condition-falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative opinion as to the diagnosis of any such heart disorder. Id.

While the Board concedes that the Veteran was exposed to herbicide agents while serving in Vietnam, his claim for service connection fails on the first prong-that is, the presence of a current disability.  Therefore, as explained above, service connection for ischemic heart disease and a non-ischemic cardiovascular must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, diagnosed as other specified trauma or stressor related disorder, is granted.  

Service connection for PTSD is denied. 

Service connection for ischemic heart disease, including as due to herbicide exposure, is denied.

Service connection for a non-ischemic cardiovascular condition, including as due to herbicide exposure, is denied.


REMAND

Sarcoidosis 

The Veteran asserts that he is entitled to service connection for sarcoidosis.  His service treatment records are silent as to any problems with his lungs.  He contends that he developed the lung condition after being exposed to herbicide agents in the Republic of Vietnam.  He testified in January 2017 that he first began to notice symptoms of the condition after service, and sought treatment in approximately 1979.  He had been on steroidal treatment for 30 years.

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the above-stated period.  38 C.F.R. § 3.307 (a)(6).  In this case, the Veteran's service personnel records indicate that he served in Vietnam; thus, as noted supra, he is presumed to have been exposed to herbicides.  
Regulations provide that if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain disabilities listed at 38 C.F.R. § 3.309 (e).  However, sarcoidosis is not one of the disabilities listed therein; thus, presumptive service connection is not warranted. 

While entitlement to service connection is not warranted on a presumptive basis related to exposure to an herbicide agent, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, there is no medical opinion of evidence which addresses a link, if any, between the Veteran's military service and his diagnosed sarcoidosis.  Therefore, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)(recognizing that 38 C.F.R. § 3.159 (c) (4) presents a low threshold for the requirement of a VA examination). 

Bilateral knee condition 

The Veteran testified in January 2017 that he fell and injured his knee in service, which he believes caused his current right and left knee conditions (hereinafter, "bilateral knee condition").  The Board notes that there is no evidence in the Veteran's service treatment records of an in-service fall or treatment for the knees.  However, he is competent to report an in-service injury.  In addition, he currently has a diagnosis of degenerative joint disease (DJD); there is no evidence of record which addresses a link, if any, between the Veteran's military service and his DJD. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d); McLendon, supra.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. Here, such criteria have arguably been met.  Therefore, the Board finds that the Veteran's knee claims must be remanded for a VA examination with opinion addressing their etiology.
Pes planus 

The Veteran asserts that service connection is also warranted for pes planus.  His service treatment record contains a notation of "flat feet" in a May 1968 Report of Medical Examination, undertaken for purposes of enlistment.  The Veteran testified in January 2017 that he did not wear arch supports in his boots while in service.  Post-service VA treatment records note the presence of flat feet.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153 (2012). 

Here, there is evidence of a pre-existing condition and an allegation of aggravation by service.  Therefore, the Board finds that the low threshold of McLendon has been triggered, and an examination is warranted in this case.  The Board also notes that the Veteran's VA medical record also contains references to a private podiatrist from whom the Veteran sought treatment before transferring his medical care to VA in 2013.  Those records are not currently part of the Veteran's file.  As they could be relevant to his claim, they should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the necessary authorization(s) to obtain any outstanding private medical records pertinent to his claim; specifically, those records from his private podiatrist.

2.  Schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of his sarcoidosis. The electronic record should be made available to the examiner for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sarcoidosis is related to his military service or any incident of service, to include his exposure to herbicides.

The Veteran is competent to report, and the examiner must consider, lay evidence of in-service incurrence or continuity of symptomatology since service.  A rationale is requested for any opinion given.  

3.  Schedule the Veteran for a VA orthopaedic examination to determine the nature and etiology of his current right and left knee degenerative joint disease.  The electronic record should be made available to the examiner for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, if diagnosed, is related to his military service or any incident of service.

The Veteran reported falling and injuring his knees in service, and the Board finds the Veteran credible with regard to this incident.  A rationale is requested for any opinion given.  

4.  Once all outstanding podiatry records have been associated with the file, schedule the Veteran for a VA foot examination to determine the nature and etiology of any foot disabilities.  The electronic record should be made available to the examiner for review.

The examiner is asked to identify all current disabilities of the feet.  Then, with respect to each such diagnosed disability, the examiner is asked to address whether the disability clearly and unmistakably existed prior to the Veteran's entry into active service, and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of the Veteran's military service.

In addressing the above, if the examiner determines that there was an increase in severity of a pre-existing foot disability during service, he or she should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disability.

For each foot disability determined not to have clearly and unmistakably existed prior to service, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or was otherwise incurred during service.

A rationale is requested for any opinion given.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


